              Case 1:19-mc-91545 Document 1 Filed 12/12/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
         v.              )                               M.B.D. Case No. 19-mc-91545
                         )
DAVID CECCHETELLI,       )
    Defendant            )


        JOINT MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
       OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
                     AND EXCLUSION OF TIME,
                  UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through Assistant United States Attorney Laura J.

Kaplan, and the defendant through undersigned counsel, respectfully move this Court to grant a

continuance of the time within which an indictment or information must be filed, and exclude the

time period from December 5, 2019, through and including January 31, 2020, from the speedy trial

clock, pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A) of the Plan for Prompt Disposition of Criminal Cases for the United States District Court

for the District of Massachusetts (effective December 2008), on the ground that the ends of justice

served by granting the requested continuance and excluding these periods outweigh the best interests

of the public and the defendant in a speedy trial. The parties further ask this Court to issue the attached

proposed Order of Continuance and Excludable Delay. In support of this request, the parties state

as follows:

        1.      The parties have been engaged in preliminary discussions regarding the possible

resolution of this matter (which was initiated by a criminal complaint in United States v. David


                                                    1
              Case 1:19-mc-91545 Document 1 Filed 12/12/19 Page 2 of 2



Cecchetelli, 19-MJ-2570-MBB, that might result in a plea agreement and obviate the need for an

indictment.

       2.      The requested exclusion of time will permit defense counsel to adequately confer with

the defendant, and allow the parties to further discuss and finalize the terms of any agreement, before

the government is required to seek an indictment. Such an agreement, in conjunction with a pre-

indictment plea, may work to the defendant’s benefit.

       3.      The parties agree that, if the requested time is excluded, the government has until

January 31, 2020 to return an indictment in this case. No previous extensions have been requested.

       4.      The defendant is not being held in custody on the basis of the complaint.

       5.      A proposed order is attached.



                                                        Respectfully submitted,

DAVID CECCHETELLI                                       ANDREW E. LELLING
By his attorney,                                        United States Attorney

/s/Mark Smith                                     By: /s/Laura J. Kaplan
MARK SMITH, ESQ.                                      LAURA J. KAPLAN
                                                      Assistant U.S. Attorney


                                        Certificate of Service
        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                               By:      /s/Laura J. Kaplan
                                                        LAURA J. KAPLAN
                                                        Assistant U.S. Attorney

Date: December 12, 2019




                                                  2
